REILLY, P.J.,
This matter comes before the court upon a petition to reinstate an appeal from a magistrate’s verdict in a trespass action. The above-named defendant properly and timely filed said appeal, but through inadvertence, service of said appeal was made on defendant rather than plaintiff. Plaintiff thereafter filed a praecipe to strike the appeal and the clerk of courts acted in accordance therewith. This petition to reinstate the appeal followed.
This court is of the opinion that the petition should be granted in a limited respect. Defendant, through his counsel, agrees that liability is not an issue and desires to contest only the amount of damages. This courtis satisfied that the interests of justice would best be served by granting the petition, and therefore enters the following
ORDER
Now, June 19, 1978, it is the order of this court that appeal filed in the above-captioned matter be and is hereby reinstated and defendant permitted to proceed with said appeal. It is the further order of this court that said appeal shall be restricted to the amount of damages that plaintiff shall be permitted to recover.